     Case 5:18-cv-01345-DMG-PJW Document 31 Filed 04/17/20 Page 1 of 1 Page ID #:886



 1
 2
                                                              JS-6
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10     REYNA D.,                             ) Case No. ED CV 18-1345-DMG (PJW)
                                             )
11                       Plaintiff,          )
                                             ) J U D G M E N T
12                 v.                        )
                                             )
13     ANDREW SAUL,                          )
       COMMISSIONER OF THE SOCIAL            )
14     SECURITY ADMINISTRATION,              )
                                             )
15                       Defendant.          )
                                             )
16
17          Pursuant to the Order Adopting Findings, Conclusions, and
18     Recommendations of United States Magistrate Judge,
19          IT IS ADJUDGED that this case be remanded to the Commissioner of
20     Social Security for further proceedings consistent with the Report and
21     Recommendation.
22
23     DATED: April 17, 2020
24
25
                                         DOLLY M. GEE
26                                       UNITED STATES DISTRICT JUDGE
27
28
